DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Amendment filed 06/22/2021 is entered. Claims 1 and 6-9 are pending. Claims 2-5 are canceled. 

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 1, 6, and 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Yukawa (WO2017017867A cited on IDS dated 02/22/2019, see also machine translation) hereinafter Yukawa in view of Bourke et al., (US20070087266) hereinafter Bourke and Ng et al., (US20050089750) hereinafter Ng.
Regarding Claim 1, Yukawa discloses a battery cooling device (Yukawa pg. 3 last paragraph) comprising a cooling circuit connected by piping (Yukawa pg. 3 last paragraph, see also Fig. 2), a transmission “240” (Yukawa pg. 9 last 2 paragraphs, Fig. 2 “240”) which is an example of a power transmission device, including a gear “250” (Yukawa pg. 9-10 bridging paragraph) and further wherein the transmission “240” is connected to the differential gear “250” via a plurality of gears (Yukawa pg. 9-10 bridging paragraph), an oil having characteristics of high insulation (Yukawa pg. 11 paragraph 3) reading on electric insulating property, the oil circulating in the cooling circuit since it flows through the pipes “140” (Yukawa pg. 3 last paragraph Fig. 2), a battery unit “150” disposed in the cooling circuit (Yukawa pg. 11 paragraph 2, see also Fig. 2) including a module case “110” (Yukawa pg. 11 paragraph 2) that houses a plurality of battery cells (Yukawa pg. 11 paragraph 2), a pump for circulating the oil nd full paragraph). This configuration generates a driving force when electric power is supplied to the motor “210”, turning the front wheels (Yukawa pg. 10 2nd full paragraph), which is the same thing as the transmission device transmitting power from an electric motor to drive wheels.
Yukawa does not explicitly give a detailed example wherein the power transmission device is disposed in the cooling circuit, the power transmission device transmitting power from an electric motor to drive wheels, the oil being used for lubrication of the gear, and the oil performs direct heat exchange inside the power transmission device. In Fig. 14 and pg. 22 last paragraph, Yukawa exemplifies an embodiment where the engine “220” is included in the coolant circuit. However, it does also disclose that the piping coolant loop is not explicitly limited to the engine only as shown in Fig. 14, rather, the coolant loop can instead include the transmission oil, which flows through the transmission “240” (Yukawa pg. 24 last paragraph). Thus, the oil performs direct heat exchange inside the power transmission device “240” (Yukawa pg. 22 last paragraph.  This example exemplifies using such as the engine oil). Yukawa further discloses that the heat from these alternates would also be expected to bring the battery to the optimum operating temperature after a cold start of the vehicle (Yukawa pg. 24 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to include the transmission in the cooling circuit such that the power transmission device transmits power from an electric motor to drive wheels as taught by Yukawa, in order to heat up the batteries, as the skilled artisan would have a reasonable expectation that this configuration would still be able to suitably heat up the batteries to optimum operating temperature while utilizing waste heat from the vehicle system. 
Yukawa further discloses a rectangular prismatic battery case “110” (Yukawa Fig. 3) and wherein the oil cools the battery in a space between the battery case and the battery (Yukawa pg. 11 3rd paragraph) but does not explicitly disclose an embodiment wherein the battery unit comprises a plurality of module cases, each module case having a rectangular parallelepiped shape in which an inlet and out for the drivetrain oil are provided in vicinities of diagonally opposite corner positions as the module case is viewed from an upper side, and an outlet for the drivetrain oil of a first one of the plurality of module cases is fluidly connected to and positioned directly across from an inlet for the drivetrain oil of a second one of the plurality of module cases so that a flow pathway of the drivetrain oil is a series flow pathway.
However, in a similar field of endeavor as it pertains to cooling layouts for battery modules (Bourke [0010]), Bourke teaches a similar layout including several rectangular parallelepiped shaped modules cases “101” (Bourke [0051], Fig. 5B) connected in series in which the coolant flows into and out of the battery modules “101” in sequence (Bourke [0013]). Bourke further teaches wherein this allows for ease of assembly and maintenance (Bourke [0051]) while providing excellent cooling to the battery modules, particularly in a large scale application such as a vehicle (Bourke [0006]). Bourke further teaches wherein in the cooling circuit, the plurality of the module cases “101” are connected in series 
It would have been obvious to one having ordinary skill in the art at the time of filing to modify the battery cooling system of Yukawa to include several battery modules each comprising coolant inlets and outlets connected in series as taught by Bourke in order to provide suitable cooling for a large scale battery pack, while providing east of assembly and maintenance.   
However, Bourke does not explicitly show wherein the inlet and outlet for the coolant are provided in vicinities of diagonally opposite corner positions as the module case is viewed from an upper side, wherein the outlet of a first of the plurality of module cases is positioned directly across from an inlet of a second one of the plurality of module cases. 
In a similar field of endeavor as it pertains to cooling arrangements for battery cells (Ng Abstract) Ng teaches an example of a similar serial flow path cooling system (Ng [0096]) wherein the coolant fluid inlet “31” and outlet “33” ports are located at vicinities of diagonally opposite corner positions (Ng [0096], Fig. 12A). Ng teaches that a variety of configurations may allow for optimal temperature control within the battery including a serial flow path (Ng [0097]). Ng further that several cooling bladders may be integrated in a serpentine fashion and can be modified to provide optimal temperature control (Ng [0097]). While not illustrated, the battery module shown in Fig. 12A connected in series would provide for the outlet of one is fluidly connected to an inlet of the adjacent battery that is positioned directly across in a serpentine fashion, rather than using a common supply as illustrated. 
It would have been obvious to one having ordinary skill in the art at the time of filing to modify the battery coolant system of Modified Yukawa to include a coolant inlet and outlet of each module in 
Regarding Claim 6, Yukawa discloses all of the claim limitations as set forth above. Yukawa further discloses wherein the oil flowing out from the radiator (cooler “120”) is supplied to the power transmission device “240” after flowing though the battery unit “110” (Yukawa pg. 23 3rd paragraph) in the case where transmission device is included in coolant circuit (Yukawa pg. 24 last paragraph, Fig. 14 – in this figured embodiment, engine “220” is exemplified in coolant loop). Yukawa discloses the battery cooling system preferably keeps the battery unit within a desired range (about 20°C to 50°C) in order to maintain good charge/discharge performance of the battery (Yukawa pg. 20 3rd full paragraph), and furthermore that it is desirable to avoid supplying the high temperature oil directly from the heating element without cooling in between (Yukawa pg. 24 1st and 2nd full paragraphs) thus it is understood that a limit temperature of the battery unit is lower than a limit temperature of the power transmission device.
Regarding Claim 8, Yukawa discloses all of the claim limitations as set forth above. Yukawa further discloses wherein the battery cooling system also comprises a control unit “290”, which includes an inverter “280” (Yukawa pg. 10 4th
Regarding Claim 9, Yukawa discloses a battery cooling device (Yukawa pg. 3 last paragraph) comprising a cooling circuit connected by piping (Yukawa pg. 3 last paragraph, see also Fig. 2) in which an oil circulating in the cooling circuit since it flows through the pipes “140” (Yukawa pg. 3 last paragraph Fig. 2) the oil having characteristics of high insulation (Yukawa pg. 11 paragraph 3) reading on a drivetrain oil having electric insulating property, a transmission “240” (Yukawa pg. 9 last 2 paragraphs, Fig. 2 “240”) which is an example of a power transmission device, including a gear “250” (Yukawa pg. 9-10 bridging paragraph) and further wherein the transmission “240” is connected to the differential gear “250” via a plurality of gears (Yukawa pg. 9-10 bridging paragraph), a battery unit “150” disposed in the cooling circuit (Yukawa pg. 11 paragraph 2, see also Fig. 2) including a module case “110” (Yukawa pg. 11 paragraph 2) that houses a plurality of battery cells (Yukawa pg. 11 paragraph 2), a pump for circulating the oil (Yukawa pg. 3 last paragraph, see also Fig. 2) disposed in the cooling circuit, reading on the pump supplying the oil to the battery unit and circulating the oil inside the cooling circuit, a cooler “120” disposed in the cooling circuit (Yukawa pg. 8 bridging paragraph) which is provided with a fin on a serpentine pipe, which is then cooled by moving air from the vehicle as it travels (Yukawa pg. 8-9 bridging paragraph), which is the same as a radiator that releases heat from the oil flowing in the cooling circuit, and the oil flows through an inside of the module case and performs direct heat exchange with the battery cells (Yukawa pg. 11 paragraph 5). Yukawa further discloses wherein the transmission “240” is connected to the differential gear “250” (Yukawa pg. 9-10 bridging paragraph) which is then further connected to the motor “210” (Yukawa pg. 10 2nd full paragraph). This configuration generates a driving force when electric power is supplied to the motor “210”, turning the front wheels (Yukawa pg. 10 2nd full paragraph), which is the same thing as the transmission device transmitting power from an electric motor to drive wheels.
Yukawa does not explicitly give a detailed example wherein the power transmission device is disposed in the cooling circuit, the power transmission device transmitting power from an electric motor 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to include the transmission in the cooling circuit such that the power transmission device transmits power from an electric motor to drive wheels as taught by Yukawa, in order to heat up the batteries, as the skilled artisan would have a reasonable expectation that this configuration would still be able to suitably heat up the batteries to optimum operating temperature while utilizing waste heat from the vehicle system. 
Yukawa further discloses a rectangular prismatic battery case “110” (Yukawa Fig. 3) and wherein the oil cools the battery in a space between the battery case and the battery (Yukawa pg. 11 3rd paragraph) but does not explicitly disclose an embodiment wherein the battery unit comprises a plurality of module cases, each module case having each module case having a rectangular parallelepiped shape in which an inlet and out for the drivetrain oil are provided in vicinities of diagonally opposite corner positions as the module case is viewed from an upper side, and an outlet for the drivetrain oil of a first one of the plurality of module cases is fluidly connected to and positioned 
However, in a similar field of endeavor as it pertains to cooling layouts for battery modules (Bourke [0010]), Bourke teaches a similar layout including several rectangular parallelepiped shaped modules cases “101” (Bourke [0051], Fig. 5B) connected in series in which the coolant flows into and out of the battery modules “101” in sequence (Bourke [0013]). Bourke further teaches wherein this allows for ease of assembly and maintenance (Bourke [0051]) while providing excellent cooling to the battery modules, particularly in a large scale application such as a vehicle (Bourke [0006]). Bourke further teaches wherein in the cooling circuit, the plurality of the module cases “101” are connected in series (Bourke [0013]) such that a flow pathway of the coolant (in the case of modified Yukawa, the drivetrain oil) flowing inside the battery pack “102” becomes a series flow pathway (Bourke [0013]). Bourke further teaches wherein the module cases “101” are fluidly connected via a tube, e.g. flow channel “112” (Bourke [0051]) such that the coolant (in the case of modified Yukawa, the drivetrain oil) flows through the module cases “101”, in series (Bourke [0047], Fig. 5A). 
It would have been obvious to one having ordinary skill in the art at the time of filing to modify the battery cooling system of Yukawa to include several battery modules each comprising coolant inlets and outlets connected in series as taught by Bourke in order to provide suitable cooling for a large scale battery pack, while providing east of assembly and maintenance.   
However, Bourke does not explicitly show wherein the inlet and outlet for the coolant are provided in vicinities of diagonally opposite corner positions as the module case is viewed from an upper side, wherein the outlet of a first of the plurality of module cases is positioned directly across from an inlet of a second one of the plurality of module cases. 
In a similar field of endeavor as it pertains to cooling arrangements for battery cells (Ng Abstract) Ng teaches an example of a similar serial flow path cooling system (Ng [0096]) wherein the 
It would have been obvious to one having ordinary skill in the art at the time of filing to modify the battery coolant system of Modified Yukawa to include a coolant inlet and outlet of each module in vicinities of diagonally opposite corner positions, and connected in series such that the outlet of a first of the plurality of module cases is positioned directly across from an inlet of a second one of the plurality of module cases as taught by Ng, as one having ordinary skill in the art would have a reasonable expectation that such a layout of the inlet and outlet positions would be able to adequately cool the batteries within each module.  

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Yukawa (WO2017017867A cited on IDS dated 02/22/2019, see also machine translation) hereinafter Yukawa, in view of Bourke et al., (US20070087266) hereinafter Bourke, and Ng et al., (US20050089750) hereinafter Ng, as applied to claim 6 above, and further in view of Kurosawa et al., (JP2009161604 see also Espacenet machine translation) hereinafter Kurosawa.
Regarding Claim 7
In a similar field of endeavor as it pertains to lubricating and cooling oil useful in hybrid vehicles (Kurosawa [0001]) that is also electrically insulating (Kurosawa [0001]), Kurosawa teaches a cooling and lubricating oil that preferably has a pour point of -30 °C or lower (Kurosawa [0042]), reading on the claimed range of no more than -30 °C, in order to ensure good low temperature fluidity of the oil (Kurosawa [0042]), thus ensuring good performance across a wide operating range.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to use the oil taught by Kurosawa, such that the pour point is no more than -30 °C, in the cooling system of Yukawa in order to improve the low temperature fluidity of oil. Furthermore, the skilled artisan would have a reasonable expectation that using a known electrically insulating cooling oil suitable for use in electric vehicles, such as the one taught by Kurosawa, would also work as an electrically insulating cooling oil in the battery cooling system of Yukawa.

Response to Arguments
Applicant's arguments filed 06/22/2021 have been fully considered but they are not persuasive. 
Applicant argues that Ng does not show modules having inlets and outlets that are located at vicinities of diagonally opposite corner positions, as viewed from an upper side, rather Ng shows the modules arranged stacked side by side. 
The Examiner that this orientation is not relied upon for the combination of references. When the structure of Ng is applied to the battery modules of Bourke which are arranged flat rather than stacked side by side, the orientation does not preclude the interpretation of the prior art such as to overcome the art, unless differences arise from features not yet claimed. 
The Applicant further argues that the inlet ports are all on one side of the battery and coupled to a common supply line and the outlet ports are all of the opposite side coupled to a common return line, thus does not provide for an outlet of a first one of the plurality of module cases fluidly connected 
The Examiner submits that Ng teaches that other suitable configurations can be used to optimize cooling efficiency, including a series flow path, and wherein the cooling portions are connected in a serpentine fashion. While not illustrated, the skilled artisan can surmise that when connected in series, the battery flow paths are connected to one another such that the outlet of one of the battery modules is fluidly connected to an inlet of another of the battery modules that is located directly across so as to simplify the serial flow pathway connection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kirsten Tysl whose telephone number is (571)272-6979.  The examiner can normally be reached on Monday - Friday 9 am - 5 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia Kelly can be reached on (571)272-1526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KIRSTEN B TYSL/Examiner, Art Unit 1722                                                                                                                                                                                                        
/ANCA EOFF/Primary Examiner, Art Unit 1722